Citation Nr: 1604604	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the 2014 calendar year.


(The issues of entitlement to a rating in excess of 10 percent for a skin disorder, entitlement to service connection for multiple myeloma, sinusitis, bilateral hearing loss, and tinnitus, and entitlement to special monthly compensation based on a need for regular aid and attendance of another person are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Medical Center in Durham, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the 2014 calendar year for clothing allowance purposes is August 1, 2013, through July 31, 2014.  The Veteran asserts that during this period he was prescribed four medications, specifically Clotrimazole cream, Fluocinonide cream, Hydrocerin cream, and Selenium Sulfide lotion / shampoo, for his service-connected skin disorder and that these medications caused irreparable damage to his clothing.

In pertinent part, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual lump sum clothing allowance if the Undersecretary for Health or a designee certifies that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2015).

The Veteran filed his claim for an annual clothing allowance in September 2013.  The claim was denied in a September 2014 decision that found that the medications the Veteran reported were not considered staining creams.  In the October 2014 Statement of the Case, the denial was upheld on the basis that the prescribed medication, Selenium Sulfide topical, was not currently listed as an active medication in the Veteran's treatment records.  However, VA treatment records dated August 2013 through July 2014 indicate that the Veteran was actively prescribed Selenium Sulfide lotion / shampoo to treat his service-connected tinea versicolor.  VA treatment records also indicate that during the relevant period the Veteran had active prescriptions for Clotrimazole cream, Fluocinonide cream, and Hydrocerin topical to treat his service-connected tinea versicolor and eczema.

After a review of the record that Board finds that additional development is warranted.  As noted above, an annual clothing allowance is payable when the Under Secretary for Health or designee certifies that due to a physician-prescribed medication for a service-connected skin condition irreparable damage is caused to the Veteran's outer garments.  38 C.F.R. § 3.810(a)(2) (2015).  In the present case, the Veteran is prescribed various creams and lotions for his service-connected skin disorder.  However, it does not appear that this matter was referred to the Under Secretary for Health or a designee.  Rather, the September 2014 denial, which noted that the listed medications were not considered staining creams, was signed by a prosthetic representative and the Chief of prosthetics and sensory aids services.  There is no indication that either individual who signed the denial had been appointed as a designee for the Under Secretary for Health.  As such, the Board finds that this matter must be referred to the Under Secretary for Health or a designee to determine whether the Veteran's physician-prescribed medications for his service-connected skin disorder cause irreparable damage to his outer garments.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must submit the Veteran's claim to the Under Secretary of Health, or his designee, to obtain certification as to whether the Veteran's use of any physician-prescribed medication for his service-connected skin disorder, to include Clotrimazole cream, Fluocinonide cream, Hydrocerin topical, and Selenium Sulfide lotion / shampoo, causes irreparable damage to his outer garments.  

A complete rationale for all conclusions reached should be included with the certification

If the local prosthetics representative or the Chief of prosthetics and sensory aids has been designated to act on these matters by the Under Secretary of Health, this should be documented.

2.  After undertaking any other development deemed appropriate, the re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


